Citation Nr: 0528810	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected diabetes mellitus.

3.  Entitlement to special monthly compensation based on loss 
of use of lower extremities.   


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to October 
1969, and October 1969 to August 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for PTSD.  The RO 
also granted service connection for diabetes mellitus and 
assigned a 20 percent disability evaluation, with which the 
veteran disagreed.   

It is noted that a December 2002 rating decision granted 
service connection for peripheral neuropathy of the right and 
left lower extremities with 10 percent ratings, respectively, 
as well as peripheral vascular diseased of the right and left 
lower extremities with 40 percent ratings, respectively.  
Thereafter, a June 2004 rating decision granted service 
connection for peripheral neuropathy of the right and left 
upper extremities, and assigned increased disability 
evaluations concerning peripheral neuropathy of the lower 
extremities.  

The veteran testified at an August 2005 hearing before the 
undersigned Veterans Law Judge, and stated that his legs, 
primarily the peripheral neuropathy, had gotten a lot worse-
the veteran stated that he could not walk to his mailbox.

As such, the RO should address a claim for an increased 
rating for peripheral neuropathy and peripheral vascular 
disease accordingly.

Similarly, the veteran's bursitis of the left elbow, wrist 
and hip has been service-connected since September 1974.  A 
May 2003 VA examination report contains the veteran's 
complaint that the bursitis had worsened significantly over 
the past year.

As such the RO should address a claim for an increased rating 
for service-connected bursitis accordingly.  

A June 2004 rating decision denied the veteran entitlement to 
special monthly compensation based on loss of use of left and 
right feet; the notification letter is dated June 29, 2004.  
Thereafter, the record contains a May 25, 2005, letter 
(received May 31, 2005), in which the veteran requested to be 
rated for loss of use of lower extremities.  The veteran 
stated that he was currently on oxygen, and had been assessed 
for motorized wheelchair and lift for his car due to his 
service-connected problems.  The Board construes this as a 
new claim for special monthly compensation based on loss of 
use of left and right feet.

The issues of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's activities do not require regulation 
independent of other service-connected and separately 
compensated complications of his diabetes.  


CONCLUSION OF LAW

The criteria for an initial 20 rating for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before considering the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its application to 
this case must be appraised.  

The record contains April 2004 and July 2005 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters told the 
veteran of information and evidence needed to substantiate 
and complete a claim for an initial rating in excess of 20 
percent.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran eventually received 
appropriate VCAA notification concerning an appeal of a 
downstream element (the assignment of an effective date) as 
noted above.   See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that any timing error can be cured when VA 
employs proper subsequent process).  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to 
substantiate a claim, 38 C.F.R. § 3.159(c), which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In this case, 
the RO obtained treatment records from the Jackson Clinic 
(with various private physicians mentioned below) from 1995 
to 2003, as well as VA examination reports dated September 
2002, May 2003, and February 2004.  This evidence is 
sufficient for a decision on the claim.  It is noted that the 
veteran indicated on a January 2004 VA Form 21-4142 that he 
continued to undergo treatment at the Jackson Clinic.  It 
does not appear that the RO gathered these records; at this 
time, however, the Board has decided that remanding the 
pending issue would not be fruitful.  Particularly, as the 
evidence demonstrates below, it is apparent that the 
veteran's primary complaints about his diabetes are directed 
toward complications, and not toward blood sugar issues (the 
latter being covered by diagnostic code 7913 and addressed 
below).  Additionally, the Board has assessed the February 
2004 VA examination report, and the veteran's testimony 
concerning symptomatology at his hearing.  Again, the veteran 
has voiced problems with neuropathy and vascular problems, 
rather than issues addressed as per diagnostic code 7913.    

Based on the preceding, VA fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The above rule is inapplicable to the assignment of an 
initial rating for a disability proximately following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

A rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned when the disability requires insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned when the disability 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic code 7913 (DC) provides that complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

A review of the record indicates that the veteran's diabetes 
mellitus has not manifested, in terms of the specific 
criteria involving DC 7913, to the level of severity 
necessary for a rating in excess of 20 percent.  It is noted 
at the outset, however, that DC 7913 overtly requires that 
complications of diabetes mellitus must be separately 
evaluated under other appropriate criteria, which has already 
occurred in the veteran's case (via diagnostic codes for 
peripheral neuropathy, peripheral vascular disease, and 
erectile dysfunction, for example).  

To illustrate, a March 1999 treatment record from John 
Kendall, M.D., indicated that the veteran's diabetes was 
doing pretty well, with his blood sugar running between 100 
and 120.   In July 1999, the veteran was taking 40 units of 
insulin in the morning and 20 at night; his sugars normally 
were running at 80-90 but since he had been on vacation it 
was little higher.  In March 2000, a treatment record 
indicated that the veteran had been trying to watch his diet, 
but had slipped up since eating ice cream.  After a lab test, 
Dr. Kendall wrote the veteran a letter asking him to increase 
his morning insulin to 42 units, and that he should watch his 
diet very closely.  Also, the veteran should have attempted 
to get enough exercise and keep his sugar at a safe range.  

A November 2001 letter from Barney Witherington, M.D., stated 
that the veteran had been diagnosed with diabetes for at 
least eight years, and the had had been on specific therapy 
since then.  The veteran currently took insulin regularly 
with partial glycemic control.  

An April 2002 letter from Dr. Witherington stated that the 
veteran required insulin, and further noted the various 
complications that had resulted from the disease.  
Particularly, the letter noted the veteran's numbness in his 
feet and arterial insufficiency of his lower extremities, 
which would certain restrict his activities (the veteran had 
been self restricted due to discomfort).  A June 2002 note 
indicated that the veteran's diabetes was a bit better 
controlled.  

A September 2002 VA examination report, which primarily 
assessed complications from diabetes, noted that the veteran 
took insulin in the morning and night.  An October 2002 
treatment record from the Eye Clinic PC noted that the 
veteran's blood sugar had been pretty well-controlled.  

A November 2002 discharge report from the Jackson-Madison 
County General Hospital noted diagnoses of chronic 
obstructive pulmonary disease, PTSD, coronary artery disease, 
hypercholesterolemia, and diabetes, uncontrolled.  A follow-
up report from Dr. Humphreys, however, indicated that the 
veteran was doing better after the hospitalization for 
shortness of breath and exacerbation of pulmonary problems.  

Treatment notes from December 2002 to January 2003 at the 
Jackson Clinic did not primarily address blood sugar 
problems; rather, the complications in the veterans 
extremities were attended to, and at one point, diabetic 
shoes were recommended.  

A June 2003 letter from Dr. Witherington again pointed to the 
veteran's impaired circulation and peripheral neuropathy as a 
source of pain.  He related that the veteran had had to 
restrict walking due to pain.  

At a May 2003 VA general medical examination, the veteran 
reported that his diabetes was well controlled.  He had a lot 
of distress, however, from the peripheral neuropathy and 
vascular problems.  

In a July 2003 statement, the veteran asserted that he had 
had trouble with his blood sugar, and had pain and numbness 
in both of his legs and feet-as such, he was forced to limit 
his activity.  A February 2004 VA examination report, 
primarily assessing the veteran's genitourinary disease, 
arteries, veins, and peripheral nerves, noted that the 
veteran had become insulin dependent 10 years ago.  

Finally, at his August 2005 hearing, when asked about the 
current difficulties regarding his diabetes, the veteran 
focused on his extremities.  The veteran stated that he had 
restricted activities and had noticed problems specifically 
with his legs.  

As the preceding indicates, it appears that the veteran's 
activities are restricted due to various complications of his 
diabetes, particularly pain and numbness in the extremities 
(for which he receives compensation).  The veteran's private 
physician had, in 1999, encouraged the veteran to exercise, 
and that advice altered when it became apparent that the 
peripheral neuropathy and vascular problems limited his 
activities.  

Thus, the veteran's activities are not under "regulation" 
as per DC 7913; rather, the veteran's limitations from his 
diabetes are relevant for other diagnostic codes, and should 
be addressed accordingly by the RO due to the Board's 
reference in the introduction of this decision.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus is denied.  


REMAND

In light of the VCAA, evidentiary development is required.

The veteran's military personnel records indicate that as of 
August 1970 he was assigned to "1876 COMM SQ. TAN SON NHTU 
AB RVN (PACAF)."  A Performance Plan Report for the period 
of August 1970 to February 1971 noted that the veteran's 
current duty was Air Force Special Security Office 
Communications Shift Supervisor, and he had been a non-
commissioned office of the highest caliber.  The report also 
noted that many favorable comments had been received from 
Staff Officers on the veteran's ability and attitude when 
working on "Special Projects for Seventh Air Force 
Intelligence Operations."  

A July 2001 VA outpatient record from the Memphis facility 
noted the veteran's report that upon arrival in Vietnam he 
had been assigned to 1876th Comm. Squadron in Saigon, and 
then transferred to 7th AF, Mac V, with SOG.  The veteran 
related that he had to install communications devices in a 
hut, and during the night a grenade killed his comrade beside 
him.  After some jungle orientation, he went out with special 
security squads to lay sensors in Ho Chi Minh trail for 
several months.  

The record contains a photocopy of an award of the Bronze 
Star Medal, issued to the veteran for meritorious service 
from March 3, 1970, to March 3, 1971.  The record also 
contains a March 2003 letter from a MSGT, USAF (Retired) who 
was stationed with the veteran in Tan Son Nhut AB during 
1969-1970.  The letter related that the veteran had been with 
Base Comm for approximately one month, and was subsequently 
assigned to SSO 7th Air Force MACV.  The veteran had 
indicated at that time he had been assigned to a special 
unit.  The veteran's colleague stated that when they had been 
stationed together at the Pentagon, he had found the veteran 
to be honest and straightforward.

At his August 2005 hearing, the veteran testified that he had 
been put on special assignment to put sensors along the Ho 
Chi Minh Trail, and he worked with Special Forces.  The 
veteran stated that in June or July of 1970 his group came 
across a downed pilot who had been skinned alive.  

Though the veteran's service records which are available do 
not contain his alleged transfer to SSO 7th Air Force MACV on 
the Chronological Listing of Service, the reference in the 
veteran's Performance Report in his personnel records to his 
participation in "Special Projects for Seventh Air Force 
Intelligence Operations" certainly, and at the very least, 
support the veteran's lay testimony concerning his potential 
exposure to stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Despite the veteran's difficulty, as gleaned from his various 
lay statements, in pinpointing specific dates that stressor 
events occurred, his hearing testimony gave a prospective 
date of July 1970 when his unit may have discovered/recovered 
a deceased US service member.  Particularly, the US Armed 
Services Center for Unit Records Research (USASCURR) has the 
capacity to assess operational reports, unit and 
organizational histories, morning reports, and casualty 
records, and the RO should enlist its assistance.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the appropriate 
information to USASCURR describing the 
above alleged stressor event and the 
veteran's apparent participation with SSO 
7th Air Force MACV.  The RO should narrow 
the timeline to include as much time as 
possible prior to July 1970 regarding the 
7th Air Force MACV for its possible 
exposure to any combat or non-combat 
stressor events.  If these efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

2.  After conducting any additional 
indicated development, the RO should 
readjudicate the veteran's claim of 
service connection for PTSD.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


